 AMCAR DIVISION. AC F INDt STRIfSAMCAR Division, ACF Industries, Incorporated andRoy Turner.Brotherhood of Railway Carmen of the United Statesand Canada, Lodge No. 365, AFL-CIO-CLC andRoy Turner and Bobby Robinson. Cases 14 CA11744, 14-CB-4144, and 14-CB-4044September 25. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENI.I.()AND TRUESDAI.IOn June 14, 1979, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, both Respondents filed ex-ceptions and supporting briefs.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge. and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent AMCAR Division, ACFIndustries, Incorporated, St. Louis, Missouri, its offi-cers, agents, successors, and assigns, and RespondentBrotherhood of Railway Carmen of the United Statesand Canada, Lodge No. 365, AFL-CIO-CLC, St.Louis, Missouri, its officers, agents, and representa-tives, shall take the action set forth in the said recom-mended Order.DECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: OnMay 31, 1978,1 Bobby Robinson filed a charge alleging thatsince April 26 the Brotherhood of Railway Carmen ofAmerica, Local 365, AFL CIO (the Union) had violatedSection 8(b)()(A) and (2) of the Act2by requiring AmcarDivision, ACF Industries, Incorporated (the Employer orthe Company) "to deduct excess monetary assessments[from wages due employees] without the authorization ofI Unless otherwise indicated, all dates herein are in 1978.National Labor Relations Act. as amended. 29 U.S.C.. i151. el seq.said employees." On AuguSt 17 R, I urner tiled i inuilrcharge against Respondent- nion. Addtional. .IurnICfiled a charge alleging that since Nla I Rspondent IIm-ploser had violated Section 8(a)( I ) (3). and 4) h deduclit-ing 10 a month from each emploce's pascheck or theUnion's strike fund without the enlplo es pcrnisslon O()nDecember 27 the Regional Director consolidated the threecases and issued a consolidated complaintl gainst hoth Re-spondents. The complaint alleges that the L-.plo , cr \1o-lated Section 8a)( I) and the U nion violated Section8(h)( )A) hy the deduction of $10 per month tb)r 4 nmonthifrom each employee's pax to coser a special aissct.lnclimposed by the Union.Pursuant to due notice, a hearing %%as held hbetre mc inSt. Louis, Missouri, on March 5. 1979. I he General (un-sel and both Respondents were represented bh couns.1] Allparties were provided full opportunit\ to present x rllltteand oral evidence and argument. The parties waied oralargument. Post-trial briefs have been tiled on behalf of theGeneral Counsel and the Union.U pon the entire record, careful obser ation oft the onewitness, and consideration of the briefs. I make the tfollo -ing:FINI)IN(s Oi' A( I. PRELIMINARY fIll)IN(iSA. Respondent-Employer, a Missouri corporation ssithan office and place of business in St. Louis, Missouri, alldother places of business outside Missouri. is engaged in themanufacture, sale, and distribution of railroad cars and re-lated products. During the year 1977. a representative pe-riod, Respondent-Employer, in the course and conduct oftits business, manufactured, sold, and distributed productsvalued in excess of $50,000 which were shipped from its St.Louis place of business directly to points outside Missouri.Respondent-Employer is now, and was at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(2). (6), and (7) of the Act.B. Respondent-Union is, and was at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.11. THE ALI.EGED UNFAIR LABOR PRA(II('ESA. The FactsThe relevant facts are simple and free of any substantialor significant dispute.Since at least 1951 the Union has represented a unit ofthe employer's employees. At the time here involved. thenumber of employee-members was around 1.200-1.300.James Johnson. the only witness, became full-time busi-ness agent and financial secretary of the Union in January1978. having previously worked for Respondent-, mployeras a welder since 1951. He testified that when he took overas business agent he requested an audit of the Union's fi-nances. The audit disclosed that Respondent Union wassome $51,000 delinquent in the payment of its per capitatax to the grand lodge. At that point. in March, Johnson245 NLRB No. 533Art DECISIONS OF NATIONAI. LABOR RELATIIONS BOARDsent the grand lodge $15.(00 from the local's general funds.O. W. Jacobson, general president of the grand lodge, ad-vised Johnson "that Section 78 of the Subordinate l.odgeConstitution would allow [Johnson] to levy an assessment"to defray the remainder of the per capita debt. Thereuponthe local's executive committee voted a $10 per-month-assessment for May through August, for a total of $40 permember. The members were notified by a form letter, read-ing in part:Section 78 of the Constitution reads as follows: On alllines where a Joint Protective Board has been orga-nized, a system protective fund shall be created bymonthly assessments not to exceed five dollars permonth per member, as shall be levied by the Joint Pro-tective Board, except in case of emergency, when a suf-ficient amount may be levied to defray expenses of theboard. [emphasis provided in the notification letter].Beginning May 1, 1978, your UNION DUES will be$10.50 plus an assessment of $10.00 per month untilour Per Capita Tax is paid. This should be taken careof by contract time in September.The Joint Protective Board is established pursuant to sec-tion 71 of the constitution, which reads, in part:On any line or system of railway or other companywhere three or more lodges are located, there shall be aJoint Protective Board formed as soon as possible, fol-lowing the triennial election of local protective boards,to consist of the chairman of the various local protec-tive boards on the line or system of railroad or othercompany.Following the sentence quoted in the Union's letter, sec-tion 78 proceeds:..Said [system protective] fund shall be collected bythe Financial Secretary of each lodge on the systemand turned over to the Treasurer, who shall foward thesame quarterly to the Secretary-Treasurer of the JointProtective Board, with a copy of the Quarterly Reportas submitted by the Local Lodge's Financial Secretary,to the Secretary-Treasurer of the Grand Lodge, whowill thereupon receipt for same to the Treasurer ofeach lodge. Any member two months in arrears forJoint Protective Board assessments shall be suspended.and any Treasurer failing to make remittance of sameof the Secretary-Treasurer of Joint Protective Board atthe end of each quarter shall be suspended ....And section 79 begins: "The System Protective Fund shallbe used for defraying the expenses of the Joint ProtectiveBoard, salaries of delegates, salary of the General Chair-man, and other Joint Protective Board officers."In adopting the assessment involved in this case, theUnion did not invoke or rely on section 40 of the constitu-tion, which provides that locals may "increase or decreaseinitiation fees, readmittance fees, and/or monthly dues at aregular meeting of the lodge after a fifteen (15) day writtenadvance notice" to members and a "secret ballot of thegood standing members voting at such meeting."The Union notified the Company of the assessment, andthe Company thereafter deducted $10 from each employ-ee's wages in the months of May through August and trans-mitted such funds to the Union along with the establisheddues of $10.50 per member per month. The Union in turnused the assessment funds to pay off its delinquency to thegrand lodge.' The collective-bargaining agreement then ineffect contained a standard union-securitv clause and acheckoff provision reading, in pertinent part:(a) At the time an employee is accepted for employ-ment by the Company, a suggestion will be made toeach new employee that he voluntarily execute an au-thorization for the check-off of Union dues in the formagreed upon.... The Company, for each employeewho has heretofore or who hereafter executes an au-thorization for the payment of dues, fees and assess-ment to the Union, shall deduct each month themonthly dues for the current month, including initi-ation fee in the case of new members, assessments, ifany, and arrears, if anv .... If dues are increased ordecreased in accordance with the By-Laws of theUnion during the life of this Agreement, the Unionshall certify the changed amount of such dues. TheCompany will remit promptly the amount of monthlydues, assessments, initiation fees, if an, so collected (tothe Union].(b) The check-off of dues, fees and assessments asprovided in (a) above shall be effective for, but limitedto. those employees within the bargaining unit fromwhom the Company has received and as to whomthere is unrevoked a written assignment authorizingsuch deduction, ....Prior agreements have contained the same or substantiallysimilar provisions.All the employees in the bargaining unit had executedcheckoff authorization cards which were outstanding at thetime of the per capita assessment. The authorization cards.which had been in use, unchanged, at least since 1951, read:ASSIGNMENT OF WAGES FOR MEMBERSHIPDU ESI. Employed by A.C.F. INDUSTRIES. Incorporatedin accordance with Title III. Section 302, (C)(4) of the La-bor Management Relations Act of 1947. hereby voluntarilyauthorize and direct my employer to pay from my wagesdue, or to become due, to A.C.F. LODGE No. 365. B.R.C.of A (Local Union) such initiation fee and monthly dueslawfully levied by said Union, in accordance with its consti-tution and by-laws: such amounts deducted are hereby as-signed and shall be forwarded to the Local Union not laterthan the twenty-fifth (25) day of the month in which de-ducted.The complaint alleges that Respondents violated Section8(a)( 1) and (b)( I )(A) of the Act by checking off the four $10assessments per employee without having any authorizationtherefor from the employees.'I appears that the amount realized by the assessment may not have beensufficient to cover the total per capita tax delinquency and was supplementedby some funds from the Union's general treasury.' The charges alleged violation of Sec. 8(a(3) and (b)2) as well. However.these allegations were withdrawn and the complaint cites only Sec. 8(a)(I)and (b)( 1)(A). (One charge also alleged violation of Sec. 8(a(4). That appar-ently was an error. It also was withdrawn.140 AMCAR DIVISION, ACF INDUSTRIESThe General Counsel maintains that the checkoff cardsdoes not cover the assessment here involved, which theUnion's brief refers to as "a one-time assessment under Sec-tion 78 of the "Union's constitution. The Union, on theother hand, maintains that the assessment is included in"dues, fees and assessment" covered by the checkoff provi-sion in the collective-bargaining agreement and by the"monthly dues lawfully levied" in the implementing check-off authorization cards.In support of its argument, the Union presented undis-puted evidence of three prior assessments levied by theUnion since 1951. In 1951 there was a $3 assessment toassist a local that was on strike. In 1975 there was a $20 permember assessment for a "negotiations benefit fund." Andcommencing in October 1975 there was an assessment of $1per month per member for 12 months. There is no evidenceas to the authority under which such assessments were lev-ied. Nor does the record show whether they were imposedby membership vote, executive committee decision, or insome other manner. However, it appears that they werecollected by means of checkoff, under authorizations in thesame terms as the present ones, and no protests or com-plaints were registered by union members in the form ofgrievances or otherwise.B. Discussion and ConclusionThe General Counsel does not contend that the assess-ment here involved was unlawful or improper. Thus, al-though it is difficult to construe section 78 of the Union'sconstitution as authorizing the assessment, no finding orconclusion is here made as the validity of the assessment.However, it is significant that the assessment was purport-edly adopted pursuant to section 78 of the Union's constitu-tion rather than section 40 which governs increases in uniondues. It would appear that if, as the Union maintains, theassessment was part of "periodic dues." it should have beenadopted by vote of the membership under section 40 of theconstitution.Section 8(a)(3) of the Act, authorizing union-shop agree-ments, provides that the employment of an employee cov-ered by such an agreement may be terminated for "the fail-ure of the employee to tender the periodic dues and theinitiation fees uniformly required as a condition of acquir-ing or retaining membership" in the union. [Emphasis sup-plied] Section 302 of the Act generally prohibits paymentsby employers to unions, but excepts, inter alia, "money de-ducted from the wages of employees in payment of mem-bership dues in a labor organization: Provided, that the em-ployer has received from each employee, on whose accountsuch deductions are made, a written assignment."The Board, with court approval, has held that the phrase"periodic dues" within the terms of Section 8(a)(3) of theAct does not include special assessments. The differencebetween "periodic dues" and "assessments" has beenclearly set forth by the Court of Appeals for the Third Cir-cuit in N.L.R.B. v. Food Fair Stores, Inc., 307 F.2d 3, 8(1962). In affirming a Board decision that an employer vio-lated the Act by threatening to discharge employees whodid not pay a $15 strike assessment. the court said:It is clear that the term "periodic dues" in the usualand ordinary sense means the regular payments im-posed for the benefits to be derived from membershipto be made at fixed intervals for the maintenance of theorganization. An assessment, on the other hand, is acharge levied on each member in the nature of a tax orsome other burden for a special purpose. and havingthe character of being susceptible of anticipation as aregularly recurring obligation as in the case of "peri-odic dues." [307 F.2d at I .]It is clear that the assessment in the present case was im-posed for the specific purpose of remedying the Union'soutstanding debt to the grand lodge for per capita taxes notpaid during a past period. As the employees were specifi-cally advised, there was no anticipation that the assessmentwould continue or recur after the existing debt had beenpaid. Indeed, the Union's brief refers to this assessment as"a one-time assessment."In an apparent attempt to bring the assessment withinthe terms of the checkoff authorization, the notificationJohnson sent to members said: "[Y]our UNION DUES willbe $10.50[5J plus an assessment of $10.00 per month untilour Per Capita Tax is paid." However, this linguistic ploycould not hide the fact, clearly indicated in the Union'snotification, that the assessment was not an increase in duesvoted on by the membership in conformity with section 40of the constitution.' Although the designation of a paymentas either "dues" or "assessment," may have some bearingon its true nature, the name applied is not conclusive Cf.Weisback Electric Corporation, 236 NLRB 503 (1978);United Contractors Association, Inc., 201 NLRB 337 (1973).To support its contention that the assessment is part of"dues" within the terms of the checkoff authorization, Re-spondent relies on an opinion of the Department of Justicethat the phrase "membership dues" in Section 302(c)(4) ofthe Act includes "assessments." (22 LRRM 46, 47). SeeWn. Wol Bakery, Inc., 122 NLRB 630 (1958). In FoodFair, supra, 307 F.2d at 12, the court specifically dealth withsuch argument as follows:In acquiescing in the interpretation by the Departmentof Justice of Section 302 for the purpose of its adminis-tration of the statue in its penal aspects the Board didnot bind itself to a similar construction in the adminis-tration of Section 8(a)(3) and 8(hb)(2). Two differentpolicies are brought into play, the operative effects ofwhich create no conflict ....Respondent Union argues that there was no evidence ofany "coercion."7Again we look to the Third Circuit's opin-ion in Food Fair, supra, 307 F.2d at 8:True it is that there is no evidence that the Unionrequested the Company to discharge any employee for5Of the regular dues of S10.50 per month, $450 is in payment of percapita tax to the grand lodge.6 It may be noted that approval of the assessment by a majonrity vote of themembers would not necessarily include authonzation of payment b check-off. Welsbach Electric Corporation, 236 NLRB 503, 515 1978).7 The Union's bnrief says, inter alit "There is no evidence that any member(employee) was threatened concerning the assessment There is no evidencethat any member (employee) was discharged, because o the assessment."[emphasis in the onginall].341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonpayment of the assessment. Indeed there was noreason for such a request because the Company acqui-esced to the checkoff....In the present case there was no occasion or opportunity forthe employees to be "threatened" or otherwise "coerced,"since both Respondents, purporting to act under the out-standing checkoff authorizations, simply effected paymentof the assessment by the employees, without seeking theirapproval or specific authorization. The payments, therefore.were entirely involuntary on the part of the employees.There is no question that appropriating part of the employ-ees' wages without their authorization or prior voluntaryconsent violated the Act. Cf. American Geriatric Enter-prises, Inc., ect., 235 NLRB 1532 (1978); Guadalupe CarrotPackers d/bla Romar Carrot Company, 228 NLRB 369(1977); Welsbach Electric Corporation, supra, 236 NLRB503, 516 (1978).The Union's reliance on Luggage Workers Union Local60, International Leather Goods, Plastic and Novelty Work-ers Union, AFL-CIO (Rexbilt Leather Goods, Inc.), 148NLRB 396 (1964), stems from its failure to observe the pre-cise nature of the present complaint. In that case it was heldthat, as a matter of fact, the General Counsel had failed tosupport the allegation in the complaint that the union hadviolated Section 8(b)(2), and, derivatively, 8(b)(1)(A), bycoercing payment of a vacation assessment by means of acheckoff. The gravamen of the complaint in that case wasthat the union had coerced employees to pay delinquentdues and service charges for the union's effort in obtainingand delivering vacation checks. The trial examiner foundthat the General Counsel had failed to prove the allegationthat the union had coerced employees into paying by condi-tioning their receipt of vacation checks upon such pay-ments. Although it appears that some such payments hadbeen effectuated by means of checkoff, the invalidity or im-propriety of the checkoff as such was not alleged or liti-gated. Although the trail examiner, in a dictum, suggestedthat the service charge might fall within "the union mem-bership dues and initiation fees" covered by the checkoffauthorizations, his decision was based squarely on the ab-sence of any showing that payment had been coerced.' afterfinding no coercion, he said (148 NLRB at 403):In any case the complaint alleged a violation becauseof coercion, because the assessment was exacted as acondition of receiving the vacation checks, and thatcase, which was the litigated case, fell for want of proofof coercion; the complaint did not allege the checkoffwas a violation in the absence of coercion, and thatquestion is not before me or the Board. Under thesecircumstances, in the absence, as here, of coercion,there was no violation of Section 8(b)(2) or 8(b)(1)(A)of the Act, although the employees may have rights at'He said (148 NLRB at 403): "The General Counsel alleged and con-tended that the service charge was an assessment and that the Union's caus-ing Ithe employer] to check off this assessment was unlawful because allassessment was exacted from employees as a condition of their receiving thevacation checks .... [TIhe record contained no credible evidence that theassessment was in fact exacted from employees as a condition of their receiv-ing the vacation checks."law against the Company and the Union for the autho-rized [sic] taking of employee money.The present complaint carefully avoids the snag on whichthe General Counsel founded in Luggage Workers. Al-though the present complaint uses the statutory words "re-strain," "coerce," and "interfere," the only "coercion" al-leged is the checkoff itself.9Since Luggage Workers, the Board has made it clear thatcoercion is not a sine qua non for holding a checkoff to beviolative of the Act. See, e.g., International Union of Electri-cal, Radio and Machine Workers, Local 601, AFL CIO,(Westinghouse Electric Corporation), 180 NLRB 1062(1970). In that case, the trial examiner held that a unionviolated Section 8(b)(1)(A) by refusing to accept union dueswhich were tendered by some employees who had not ex-ecuted checkoff authorization cards. In affirming, the Boardsaid:In reaching this conclusion... we do not find it neces-sary to rely on any surrounding, threatening circum-stances. The significant factor in this situation is thatthe only way in which an employee was permitted tocomply with his obligation to remain a union memberin good standing under a lawful union-security clausewas to execute a dues checkoff authorization card.Such an obligation deprives the employee of his rightto select or reject the checkoff system as the method bywhich to pay his periodic dues to the Union. TheBoard has repeatedly held that dues checkoff authori-zations must be made "voluntarily," and that an em-ployee has "a right under Section 7 of the Act to refuseto sign checkoff authorization cards." Any conduct, ex-press or implied, which coerces an employee in his at-tempt to exercise this right clearly violates Section8(b)(1)(A).'0If the employees cannot be compelled to use a checkoffmethod of paying union dues to meet their obligation undera valid union-security provision, a fortiori they cannot becompelled to submit to deductions by their employer forthe payment of union assessments, the nonpayment ofwhich cannot affect their jobs. In the present case the em-ployee-members were given no choice as to whether or howthey would pay the assessment. Thus, they were deprived ofa right protected by Section 7 of the Act.As the Union observes, the employee-members could "le-gally" authorize the Company to checkoff assessments lev-ied by the Union; i.e., Respondents would not be in viola-tion of Section 302 of the Act if they honored voluntarycheckoff authorizations covering assessments as well as pe-riodic dues and initiation fees. But the question in this case9To the extent that the trial examiner apparently believed that coercionwas the decisive factor in the Board's decision in Food Fair. 131 NLRB 765(1961), he ignored the Third Circuit's opinion enforcing the Board's order inFood Fair, supra, 307 F.2d 3. The court's opinion in Food Fair also belies thedictum in Luggage Workers (148 NLRB at 403) to the effect that "penriodicdues" as used in Sec. 8(a)3) is coextensive with "membership dues" underSec. 302(cX4) of the Act.'O Citing, in footnotes, International Harvester Company, 95 NLRB 730.733 (1951); Metal Workers' Alliance, Incorporated (TRW Metals Division,TRW, Inc. 172 NLRB 815, 817 (1968); Internarional Union of District 50(Ruberoid Company), 173 NLRB 87 (1968); American Screw Company, 122NLRB 485. 489 (1958).342 AMCAR DIVISION. ACF INDUSTRIESis not whether a checkoff card authorizing deduction of as-sessments would be legal: the only question here presentedis whether the checkoff authorizations executed by the em-ployee members do in fact authorize payment of union as-sessments by deduction from wages. The answer to thatquestion is in the negative.The collective-bargaining agreement provides for deduc-tion of "assessments, if any" from the wages of "each em-ployee who ... executes an authorization for the paymentof dues, fees and assessment." However, the checkoff autho-rization card calls for the deduction only of "initiation feeand monthly dues lawfully levied by [the] Union." It ismost significant that the checkoff cards do not use the lan-guage of the contract. The difference of the two documentsclearly indicates that the card was not intended to embracethe full scope of checkoff authorizations permitted underthe contract. This conclusion is bolstered in the present caseby the fact that the assessment was not "lawfully levied" as"dues," changes in "dues" being constitutionally possibleonly by membership vote after 15-day notice under section40.Citing Morton Salt Company, 119 NLRB 1402 (1958),and Miller Brewing Company, 193 NLRB 528 (1971), Re-spondent argues that the Board should not undertake "toresolve disputes over the meaning or administration" of thecollective-bargaining agreement, "particularly where it isevident, as in the instant case, that the Respondent actedreasonably and in good faith." For present purposes, it willbe assumed that Respondents did act "reasonably and ingood faith."" In Miller Brewing the Board said that it "hasheld that it will not effectuate the policies of the Act for theBoard to impose upon the parties its interpretation of themeaning of ambiguous contract checkoff provisions as im-plemented by employees' authorization cards where, ashere, a respondent acted reasonably and in good faith." Butin the present case there is no ambiguity in the checkoffcards, they provide simply and clearly for the checkoff "ini-tiation fees" and "monthly dues"; they do not include "as-sessments," as the contract expressly does. Since the presentcheckoff card is the only form ever made available to theemployees, it should reasonably be read literally as coveringonly such payments as employees are required to make as acondition to their continued employment under the union-security clause. The Board cannot be rendered impotent tovindicate employees' individual statutory rights by agree-ments between unions and employers as to the obligationswhich individual employees have assumed.Presumably the Union would have the Board hold thatany dispute as to the meaning of the checkoff cards shouldbe resolved through grievance and arbitration. However,such proecedure would be improper, since neither the Com-pany nor the Union is in any position to fairly represent theemployees. Lodge No. 1129, International Association ofMachinists and A erospace Workers, A FL- CIO (SunbeamAppliance Company, Division of Sunbeam Corporation) 219" The assumption is rendered somewhat questionable by the Union's fail-ure to follow the constitutionally provided method for increasing dues andits purported reliance on a provision which on its face appears to be irrele-vant.NLRB 1019 (1975), affd. sub nom. Horwath v. N.L.R.B.. 92LRRM 3361 (7th Cir. 1976).Finally, relying on the three past assessments which havebeen checked off without employee protest, the Union ap-parently argues that the employees' right has been waivedand they are now estopped to object to the checkoff of the1978 per capita assessment. Such contention must be re-jected. The employees' silent acquiescence in prior unlawfulconduct by Respondents does not amount to a permanentwaiver of statutorily protected rights. It may be that theemployee-members favored the past specific assessmentsand thus voluntarily elected not to protest. All three earlierassessments were considerably smaller than the present oneof $40. It also is probable that in the past the employees felt"coerced," i.e., impotent to resist the combined action ofthe Union and the Employer, both of which inherently hadconsiderable economic power over the employee-members.Cf. N.L.R.B. v. Local 294, International Brotherhood ofTeamsters Chauffeurs, Warehousemen and Helpers of Amer-ica (Grand Union Co.), 279 F.2d 83, 88 (2d Cir. 1960). Fur-ther, it is likely there has been considerable turnover ofpersonnel. The right here protected is an individual right ofeach employee. Funds may be lawfully deducted fromwages only upon the authorization of individuals. In thisregard employees cannot be bound by action of their unionor by a majority of the employee-members. Thus, past inac-tion cannot destroy the present statutory rights of em-ployee-members.In any event, even if the right to be free of unauthorizedcheckoffs could be waived, such waiver would have to beestablished clear, unequivocal, and unmistakable evidence.Cf. Garv-Hobart Water Corporation, 210 NLRB 742 (1974),enfd., 511 F.2d 284 (7th Cir. 1975); Tidewater AssociatedOil Co., 85 NLRB 1096, 1098 (1949). No such evidence hasbeen adduced in the present case.Accordingly, since the checkoff authorization cards donot embrace union assessments, as distinguished from peri-odic dues, Respondents violated Section 8(a)(I) and(b)(I)(A) of the Act when the Company deducted theamount of the assessment from each employee's wages andtransmitted the amounts so deducted to the Union.'CONCLUSIONS OF LAWI. Respondent, Amcar Division, ACF Industries, Incor-porated, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Respondent, Brotherhood of Railway Carmen of theUnited States and Canada, Lodge 365, AFL-CIO CLC(Amcar Division, ACF Industries, Incorporated), is a labororganization within the meaning of Section 2(5) of the Act.3. By deducting for Respondent-Union as assessment of$10 in May., June, July, and August 1978 (for a total of $40)from the wages of individual employees, without their priorauthorization, Respondent Company violated Section8(a)(1) of the Act.1 It may be that Respondents also violated Sec. 8(aX2) and (3) and 8(b2)by the conduct here involved. However, the complaint, unlike the charges.alleged only violations of Sec. 8(aX1) and (b)l )A). Accordingly. only suchviolations are here found. Cf. American Geriatric Enterprises, etc. 235 NLRB1532, fn. 3 (1978).343 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By accepting from Respondent-Company assessmentsdeducted from employees' wages without their prior autho-rization, Respondent violated Section 8(b)(I)(A) of the Act.THE REMEDYSince it has been found that Respondent-Union and Re-spondent-Employer have committed unfair labor practices,it will be recommended that they be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.Since Respondents, by joint action, withheld wages dueto employees, without authorization of the employees, itwill be recommended that Respondents be held jointly andseverally liable for reimbursing the employees for suchsums. Although the General Counsel has submitted a briefin support of a request for interest at the rate of 9 percentper annum, it will be recommended that the reimburse-ments shall carry interest computed in accordance withFlorida Steel Corporation, 231 NLRB 651 (1977).'] HansenCakes, Inc., 242 NLRB 472, fn. 1.Nothing in the present Decision and Order should beconstrued as preventing the employees from voluntarilypaying to the Union the amount of the assessment or aspreventing the Union from seeking to establish, in anotherforum, that the assessment was properly imposed and le-gally due from the persons who were employed by theCompany in May through August 1978. However, nonpay-ment of such assessment may not be deemed grounds fordischarge of any employee under the union-security clausein the applicable collective-bargaining agreement.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'4A. Respondent Employer, Amcar Division, ACF Indus-tries, Incorporated, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Continuing to deduct union assessments from anyemployee's wages in the absence of an authorization ex-ecuted by the employee specifically authorizing deductionfor such purpose;(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Jointly and severally with Respondent-Union, reim-burse all employees for all sums improperly deducted fromtheir wages in payment of an assessment levied by Brother-I3See, generally. Isis Plumbing d Hearing Co., 138 NLRB 716 (1962).14 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order and all objections thereto shall be deemedwaived for all purposes.hood of Railway Carmen of the United States and Canada,Lodge No. 365, AFL-CIO-CLC, in May through August1978, together with interest, in accordance with the sectionof this Decision entitled "The Remedy."(b) Post at its plant in St. Louis, Missouri, copies of theattached notice marked "Appendix."5Copies of said no-tice, on forms provided by the Regional Director for Re-gion 14, after being duly signed by a representative of Re-spondent-Union and a representative of Respondent-Employer, shall be posted by Respondent-Employer imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 14. in writ-ing, within 20 days from the date of this Order, what stepsRespondent-Employer has taken to comply herewith.B. Respondent-Union, Brotherhood of Railway Carmenof the United States and Canada, Lodge 365, AFL-CIO-CLC, its officers, agents, and representatives. shall:1. Cease and desist from:(a) Causing or attempting to cause Respondent Em-ployer, Amcar Division, ACF Industries, Incorporated, todeduct union assessments from wages of employees unlesssuch deductions are specifically authorized, in writing, bythe employees;(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Jointly and severally with the aforesaid Respondent-Employer, reimburse all employees for all sums deductedfrom their wages in payment of a union assessment in Maythrough August 1978, plus interest, in accordance with thesection of this Decision entitled "The Remedy."(b) Post at its meeting hall copies of the attached noticemarked "Appendix."'Copies of said notice, on forms pro-vided by the Regional Director for Region 14, after beingduly signed by an officer or representative of RespondentUnion and a representative of Respondent Employer, shallbe posted by Respondent-Union immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including each of theUnion's bulletin boards, and all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Union to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Decision whatsteps Respondent-Union has taken to comply herewith.1s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."'6 See fn. 15, supra.344 AMCAR DIVISION. ACF INDUSTRIESAPPENDIXNO11CE To EMPI OYEES AND MEMB RSPOSTED BY ORDI)ER OF rtiENATIONAl. LABOR RELA'IONS BOARDAn Agency of the United States GovernmentWF, Brotherhood of Railway Carmen of the UnitedStates and Canada, AFL-CIO CLC. WHI. No-r causeor attempt to cause AMCAR Division. ACF Indus-tries, Incorporated, to withhold any sums from thewages of any employee to pay any assessment leviedby us unless such withholding has previously been au-thorized, in writing, by the employees; and wE wnll..NOT accept or retain any such funds tendered to us bysaid Employer unless the withholding thereof has beenspecifically authorized in writing by the employee onwhose behalf the tender is made.W. AMCAR Division. ACF Industries. Incorpo-rated. Will NOt deduct any amounts from any em-ployee's wages and forward them to the Union in pay-ment of any union assessment unless such withholdingand transmittal have been specificall3 authorized bhthe employee.WI ilti. NOI in anN like or related manner interferewith. restrain, or coerce employees or union membersin the exercise of the rights guaranteed them in Section7 of the Act.WlI v :I.. jointly and severally with each other, re-imburse all employees and members for sums improp-erly withheld from their wages and applied to paymentof a union assessment in May through August 1978.with interest.AMCAR DsION, ACF INDUSTRIES. IN('ORPO-RArEI)345